Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is in response to application filed 9/28/2020.
	Claims 1, 8, 14, 18-19 are amended.
	Claims 1-20 are pending and examined in this action.

Response to Remarks
Applicant remarks concerning rejection of claims under 35 USC 112 are persuasive.  The rejection of claims 18-19 under 35 USC 112(b) are withdrawn as cured by applicant amendment.
Applicant remarks concerning rejection of claims under 35 USC 101 have been considered but are not persuasive.
Applicant argues that the presently amended claims are directed to statutory subject matter.  It is the examiner’s belief that the amended claim language still falls short of having the necessary elements to overcome the 101 Alice rejection.  Claim 1 was amended to include language specifying first and second configuration modifications as opposed to a plurality of configuration modifications and performing a search of inventory for pre-built devices that meet certain criteria related to the device’s location.  These amendments constitute additional steps to the abstract idea, still falling in the original determination of facilitating sales and marketing of computing devices as a method of organizing human activity.  Claim 1 also recites that the displaying and modification steps are performed by a browser, and application programming interface.  These recitations constitute additional elements that require consideration with regard to whether they integrate the abstract idea into a practical application.  
Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
Applicant argues that the amended claims overcome the prior rejections under 35 USC 103.  The arguments are moot as the amendments have necessitated new grounds for rejection under 35 USC 103, detailed below.  In particular, the newly amended recitation of the build-to-order (BTO) computing device configurations displayed via browser is determined to be already taught by Evans (col. 7 line 57-65 teaches a browser interface that allows a user to configure a customized PC).  While the recitation of the API performing the display and subsequent modifying steps is not covered in Evans, it is determined that Nicklin substantially teaches this limitation (applicant is directed to the detailed rejection below for specifics in the new application of this reference).  Claim 1 is also amended to recite a first and second configuration modification instead of the previous recited plurality of modifications, as well as searching an inventory for the pre-built item located in a warehouse closer than a factory that builds the item.  Evans is determined to substantially disclose the first and second modifications (col. 8 line 3-11 details at least three such modifications which would teach a first, second, or a plurality of modifications) as well as searching inventory for the item (col. 10 line 6-15 discloses searching for/finding a computing device that conforms to the required configuration), Kellog substantially discloses determining an order of such modifications (0233), and Kuelbs substantially teaches the item being located in a warehouse closer to the user than a factory (see previously detailed rejection of claim 20, which is substantially similar to the present amended claim language).  Claims 8, 14 recite amended subject matter comprising the BTO device configuration displayed on a browser, the API and the first and second modifications, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to nonstatutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the method or organizing human activity grouping of abstract ideas, including:
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser that is accessing an application programming interface (API) of a server; 
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using the API; 
receiving, by the one or more processors, a first modification to the default configuration; 
receiving, by the one or more processors, a second modification to the default configuration; 
determining, by the one or more processors, an order in which the first modification and second modification are received;
modifying, by the one or more processors and based on the first modification and second modification, the default configuration using the API to create a modified configuration of the computing device; 
performing, by the one or more processors, a search of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
displaying, by the one or more processors, one or more prebuilt computing devices that match the modified configuration; 
receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the one or more prebuilt computing devices; and 
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device.
The limitations “displaying, by one or more processors, a default configuration of a computing device in a browser that is accessing an application programming interface (API) of a server” and “displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using an API,” may be considered methods of organizing human activity.  The recitation of the processor, browser and API without further detail to perform the display step and specification of a “built-to-order user interface to modify…” are recited at a high level of generality and, but for their recitation, may be considered steps performable for the purpose of organizing human activity, insofar as conveying a default configuration and providing a means for a person to modify said configuration for 
The limitations “receiving, by the one or more processors, a first modification to the default configuration,
receiving, by the one or more processors, a second modification to the default configuration; 
determining, by the one or more processors, an order in which the first modification and second modification are received;
modifying, by the one or more processors and based on the first modification and second modification, the default configuration using the API to create a modified configuration of the computing device,” similarly constitute steps, but for the recitation of a generic processor  and non-descript API performing the steps, that may furthermore be considered a steps performable for the purpose of organizing human activity, insofar as the receiving and modification are conducted for the purpose of receiving specifications for a product in a commercial transaction, and also instructions for configuring the product.
The limitations of “performing, by the one or more processors, a search of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device” and “displaying, by the one or more processors, one or more prebuilt computing devices that match the modified configuration,” similarly constitute steps, but for the recitation of a generic processor for performing the steps, that may be considered performable for the purpose of organizing human activity, insofar as the step constitutes presenting options (instructions as to a choice) for the purpose of facilitating a commercial transaction for a product.
The limitation, “receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the one or more prebuilt computing devices;” and “sending, by the one or , a fulfillment request associated with acquiring the particular prebuilt computing device,” similarly constitute steps, but for the recitation of a generic processor performing the steps, that may be considered performable for the purpose of organizing human activity, insofar as the step constitutes steps that may be considered instructions to humans, that when followed, consummate a commercial transaction.
Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser that is accessing an application programming interface (API) of a server; 
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using the API; 
receiving, by the one or more processors, a first modification to the default configuration; 
receiving, by the one or more processors, a second modification to the default configuration; 
determining, by the one or more processors, an order in which the first modification and second modification are received;
modifying, by the one or more processors and based on the first modification and second modification, the default configuration using the API to create a modified configuration of the computing device; 
performing, by the one or more processors, a search of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
, by the one or more processors, one or more prebuilt computing devices that match the modified configuration; 
receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the one or more prebuilt computing devices; and 
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device.
These additional elements fail to integrate the judicial exception into a practical application.  The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of steps being performed by “the one or more processors,” a non-descript browser and API, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Likewise, the recitation of the “built-to-order user interface” lacks any specificity outside of being specified “to modify the default configuration.”  Similarly, independent claims 8 and 14, while reciting substantially the same steps identified as the judicial exception, further recite “one or more non-transitory computer readable media storing instructions…to perform operations comprising” the abstract idea, which amount to no more than further generic recitation of computer components, in this instance that the instructions exist in stored form for execution by the processor.  The mere recitation of steps being performed by non-descript computer components and techniques does not represent any improvement, meaningful limitation and does little more than tie the steps of the judicial exception to a particular technological environment.  Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of using a processor and non-descript user interface to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component.   The additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  The claims recite functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (displaying an interface, receiving notifications, displaying prebuilt computing devices, receiving a selection, sending a fulfillment request) see Symantec, TLI Communications, OIP Techs
Storing and retrieving information in memory (matching prebuilt computing devices to a modified configuration), see Versata Dev. Group, Inc. v. SAP Am., Inc. 
Ultimately, the claims are only specific in how the computer is used to facilitate the abstract idea itself using generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine or improvement on the computer itself. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.

The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claim(s) 2-7, 9-13, 14-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,417,578 B1) (Evans), in view of Kellog et al. (US 20130211927 A1) (Kellog), in view of Nicklin et al. (US 10,061,692 B1) (“Nicklin”), in view of Kuelbs et al. (US 6,954,734 B1) (“Kuelbs”).
Claim 1:
	Evans discloses a method comprising: 
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser (col. 7 line 57-65, “Moving on to FIG. 2, shown is one example of a user interface 168 rendered by a browser 165 (FIG. 1) executed in a client 115 (FIG. 1) in the networked environment 100 (FIG. 1). Specifically, the user interface 168 [built-to-order user interface] includes a rendered network page 200 that enables a customer to select computing components to define a custom component configuration [modify a default configuration] for a machine instance 124 (FIG. 1). The rendered network page 200 includes a plurality of selection tools 203 that are user interface components that are used to select computing components for a variety of component types.”) (col. 8 line 24-26, “It is noted that it may be acceptable for a selection tool 203 to be left with no selection or at a default value [i.e., displaying a default configuration].” Examiner note where an option in selection tool 203 that is displayed on the interface is left with a default value, a default configuration is displayed to the user, which according to 37, may be used by the user to select, i.e. modify a default configuration.); 
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration (col. 7 line 57-65, “Moving on to FIG. 2, shown is one example of a user interface 168 rendered by a browser 165 (FIG. 1) executed in a client 115 (FIG. 1) in the networked environment 100 (FIG. 1). Specifically, the user interface 168 [built-to-order user interface] includes a rendered network page 200 that enables a customer to select computing components to define a custom component configuration [modify a default configuration] for a machine instance 124 (FIG. 1). The rendered network page 200 includes a plurality of selection tools 203 that are user interface components that are used to select computing components for a variety of component types.”); 
receiving, by the one or more processors, a first modification to the default configuration; receiving, by the one or more processors, a second modification to the default configuration (col. 8 line 3-11, “The selection tool 203a enables the customer to select from a variety of CPUs. The selection tool 203b enables the customer to select from a variety of memory sizes and configurations [at least a first modification]. The selection tool 203c enables the customer to select from a variety of data storage devices and sizes [at least a second modification]. The selection tool 203d enables the customer to select a video card [subsequent modifications, etc.]. The selection tool 203e enables the customer to select a network bandwidth. The selection tool 203f enables the customer to select a level of power redundancy.”)(col. 8 line 33-34, “the browser 165 may execute configuration validity code 151 (FIG. 1) upon a selection [receipt of a modification] using a selection tool 203 to determine the validity of a selection.”);
modifying, by the one or more processors and based on the first modification and the second modification, the default configuration to create a modified configuration of the computing device (col. 8 line 47-49, “A save configuration tool 212 may be provided to enable the customer to save the current selections as a component configuration [save changes, i.e. the modifications to the default configuration].”);
performing, by the one or more processors, a search of an inventory of pre-built computing devices; displaying, by the one or more processors, one or more prebuilt computing devices that match the modified configuration (col. 10 line 6-15, “the component configuration service 130 may determine whether a computing device 121 (FIG. 1) is available that conforms to the custom component configuration. The component configuration service 130 may, for example, refer to the inventory data 142 (FIG. 1) or other metadata regarding the cloud computing resource 103 to determine whether such resources are available.”); 
receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the one or more prebuilt computing devices (col. 10 line 1-15, “Beginning with box 403, the component configuration service 130 obtains a request [selection to acquire] from a client 115 (FIG. 1) associated with a customer to allocate [acquire] one or more machine instances 124 (FIG. 1) corresponding to a custom component configuration. In box 406, the component configuration service 130 determines whether the available computing resources of the cloud computing resource 103 (FIG. 1) are sufficient to allocate the machine instances 124. For example, the component configuration service 130 may determine whether a computing device 121 (FIG. 1) is available that conforms to the custom component configuration [a particular prebuilt computing device, to be acquired]. The component configuration service 130 may, for example, refer to the inventory data 142 (FIG. 1) or other metadata regarding the cloud computing resource 103 to determine whether such resources are available,”); and 
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device (col. 10 line 16-22, “If a computing device 121 is available that conforms to the custom component configuration, the component configuration service 130 moves to box 409 and allocates the requested machine instance 124 for the customer from the available resources. In box 412, the component configuration service 130 sends an identification of the requested machine instance 124 to the client 115.” Examiner notes wherein the allocation step constitutes a fulfillment request insofar as both are interpreted as operations executed for facilitating the user acquiring the device.).
Evans does not disclose:
determining, by the one or more processors, an order in which the first and second modification are received;
displaying, the one or more prebuilt computing devices that match the modified configuration;
wherein the browser is accessing an application programming interface of a server ; the displaying and modifying  are using the API;
wherein the pre-built computing devices are located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
However, Kellog teaches:
determining, by the one or more processors, an order in which the first and second modification are received (0233, “The user preference indicator interface 2700 includes user preference indicators 2715. Each of the user preference indicators 2715 corresponds to a respective factor 105. The user preference indicators 2715 enable a user to input an importance (e.g., user preference value 2720) for each of the factors 2705 to the user when making a decision to purchase, for example, a tablet computer. In this example embodiment, the user preference indicators 2715 are sliders. For example, if a factor is not important to a user, the user can slide the slider to the left-most position. If a factor is extremely important, the user can slide the slider to the right-most position.” Examiner notes wherein the position of the importance slider constitutes an order, i.e. logical organization, for the individual factors, i.e. modifications.  For example, the user sliding a factor to the right-most position is a modification performed first in order of importance, and the user sliding a factor to the left-most position is a modification performed last in order of importance.);
displaying, the one or more prebuilt computing devices that match the modified configuration (0241, “For example, the user preference module 2850 sums the weighted scores for each factor of a corresponding decision option to obtain the user preference score. The ranking module 2860 then ranks each of the decision options in the set of decision options using the user preference score. The lossless query engine 2800 then presents, via the interface 2810 [displays], a ranked list of decision options (e.g., tablet computers) to the user.”)(FIG. 26 further depicts displaying one or more prebuilt computing devices as purchase options to the user.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as to provide users with products of interest relevant to search queries (0003).
Combination does not explicitly teach, but Nicklin teaches:
wherein the browser is accessing an application programming interface of a server; the displaying and modifying are using the API (col. 3 line 56-62, “As illustrated in FIGS. 1 and 2, the Storage Automator 100 [server] may receive a request for storage (200), such as from a Storage User 175 via a User Portal 170 [browser] presented by the Storage Services API 105. In certain embodiments, the User Portal 170 may be a web-based application that Storage Users 175 can access to submit a request for storage.  Storage Users 175 may select, via the User Portal 170, from a menu of services presented by a Service Catalog 170 [displayed configurations]. For example, a Storage User 175 can order "100 TB of `Gold` Storage for a Windows PC" according to various service level agreements (SLAs) presented in the Service Catalog via the User Portal 170 [order/modify storage configurations].”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Nicklin in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Nicklin would have improved the combination, so as to present users with a user interface to access the system (col. 3 line 56-62).
Combination does not teach:
wherein the pre-built computing devices are located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
However, Kuelbs teaches
wherein the pre-built computing devices are located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device (col. 10 line 33-39, “As is shown, shipping management model 73 receives as an input order data 81 which may comprise product identity number and product option information [prebuilt devices], production data 83 which may comprise expected completion dates for particular productions runs, the size of the production run, and the like, shipping destination data which may comprise very specific address [delivery address specified in the fulfillment request] and other information for the particular consumer placing a particular order.”) (col. 11 line 57-59, referring to FIG 7., “As is shown, shipping containers are organized in "waves" which depart from foreign manufacturing site [a factory that builds the configurable device with the modified configuration] and are destined for one or more locals which contain numerous consumers or purchasers of the nonperishable goods,”)(col. 12 line 5-8, “They are destined for receipt at one or more "transfer stations." Transfer stations are stations which are especially configured to receive and process prepackaged nonperishable articles grouped in waves of shipping containers.”)(col. 16 line 63-col. 17 line 1, “In accordance with step number 10, the shipments are received at a port in the consuming country [closer than the factory, which is in a different country], and it is processed for clearance though customs. In accordance with step number 11, the shipment is delivered to a warehousing and processing facility, such as a transfer station 423 [warehouse that is closer], which has been described above.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kuelbs in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kuelbs would have improved the combination, so as to “allow the consumers of articles of manufacture to directly, immediately, and personally enjoy the commercial advantages derived from the manufacture of such articles in remote locations which have favorable manufacturing conditions” (col. 2 line 65).
Claim 2: 
Evans/Kellog/Nicklin/Kuelbs teaches claim 1.
Evans further discloses:
wherein the modified configuration includes at least one of: 
a modified processor manufacturer (FIG. 2 203a, referring to at least modification of processor selection including manufacturer, presently depicted as “Sighrix”) (col. 8 line 3, “The selection tool 203a enables the customer to select from a variety of CPUs.”); 
a modified processor type (FIG. 2 203a, referring to modification of processor selection including type, presently depicted as “Triple Core CPU”) (col. 8 line 3, “The selection tool 203a enables the customer to select from a variety of CPUs.”)(col. 1 line 50-52, “A utility computing service provider may offer a small set of predefined machine instance [processor] types, such as, for example, small, medium, large, etc., that may be selected by customers.”)(col. 5 line 4-10, “The predefined instance types 154 may correspond to types of machine instances 124 that are predefined and may be generally available for allocation in the cloud computing resource 103. Non-limiting examples of the predefined instance types 154 may include "small," "medium," "large," "high -memory," "high-CPU," "cluster compute," "cluster GPU," and so on.”); 
a modified processor clock speed (FIG. 2 203a, referring to modification of processor selection including clock speed, presently depicted as 2.2 GHz) (col. 8 line 3, “The selection tool 203a enables the customer to select from a variety of CPUs.”); 
a modified drive type (FIG. 2 203c, referring to modification of drive selection including type, presently depicted as “Solid-State Drive”) (col. 8 line 6, “The selection tool 203c enables the customer to select from a variety of data storage devices and sizes.”); 
a modified drive capacity (FIG. 2 203c, referring to modification of drive selection including drive capacity, presently depicted as 512 GB) (col. 8 line 6, “The selection tool 203c enables the customer to select from a variety of data storage devices and sizes.”);  
col. 8 line 3, “The selection tool 203b enables the customer to select from a variety of memory sizes and configurations.”); 
a modified graphics processing unit (GPU) manufacturer (col. 8 line 7, “The selection tool 203d enables the customer to select a video card [GPU].”); 
a modified amount of video RAM; 
Evans does not explicitly disclose, however Kellog teaches:
a modified display device size (0203, “FIG. 26 is a graphical user interface (GUI) 2600 of a lossless query engine (e.g., lossless query engine 2800 of FIG. 28) by which a user is able to compare decision options in accordance with an example embodiment of the present disclosure…The GUI 2600 includes factors 2605 a-n (e.g., attributes/metrics) corresponding to tablet computers. For example, the factors 2605a-n correspond to price, display size, front webcam resolution, second webcam resolution, and CPU type.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as to allow users to compare decision options (0203).
Claim 3: 
Evans/Kellog/Nicklin/Kuelbs teaches claim 1.
Evans further discloses:
wherein the particular prebuilt computing device includes at least one prebuilt option that is identical or similar to a modified option of the modified configuration of the computing device (col. 10 line 6-15, “the component configuration service 130 may determine whether a computing device 121 (FIG. 1) is available that conforms [identical or similar] to the custom component configuration. The component configuration service 130 may, for example, refer to the inventory data 142 (FIG. 1) or other metadata regarding the cloud computing resource 103 to determine whether such resources are available.”).
Claim 4: 
Evans/Kellog/Nicklin/Kuelbs teaches claim 1.
Evans does not disclose, however Kellog teaches:
determining an order in which the plurality of modifications to the default configuration are performed (0233, “The user preference indicator interface 2700 includes user preference indicators 2715. Each of the user preference indicators 2715 corresponds to a respective factor 105. The user preference indicators 2715 enable a user to input an importance (e.g., user preference value 2720) for each of the factors 2705 to the user when making a decision to purchase, for example, a tablet computer. In this example embodiment, the user preference indicators 2715 are sliders. For example, if a factor is not important to a user, the user can slide the slider to the left-most position. If a factor is extremely important, the user can slide the slider to the right-most position.” Examiner notes wherein the position of the importance slider constitutes an order, i.e. logical organization, for the individual factors, i.e. modifications.  For example, the user sliding a factor to the right-most position is a modification performed first in order of importance, and the user sliding a factor to the left-most position is a modification performed last in order of importance.); 
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order  (0235, “As described herein, the lossless query engine uses ranks a set of decision options [determines a ranking, i.e. a priority] based on a mathematical function of normalized factor values and the user preference values 2720.”); 
to easily evaluate the implications of tradeoffs between each dimension” (0232).
Claim 5: 
Evans/Kellog/Nicklin/Kuelbs teaches claim 4.
Evans does not disclose, however Kellog teaches:
determining, based at least in part on the priority, a score associated with an individual prebuilt computing device of the one or more prebuilt computing devices (0235, “As described herein, the lossless query engine uses ranks a set of decision options based on a mathematical function of normalized factor values and the user preference values 2720 [the normalized factor values and the user preference values constitutes a score derived from the priority].”); and 
displaying, in descending order of the associated score, the one or more prebuilt computing devices that match the modified configuration (0235, “As described herein, the lossless query engine uses ranks a set of decision options based on a mathematical function of normalized factor values and the user preference values 2720. The normalized values can be calculated as described above in reference to FIG. 26. Unlike faceted search tools, the lossless query engine provides a full result set based on the ranking as illustrated below in Table 8. Thus, all the decisions options 2620a-n are presented to the user in a ranked order corresponding to the user's indicated preferences.”)(0241, “For example, the user preference module 2850 sums the weighted scores for each factor of a corresponding decision option to obtain the user preference score. The ranking module 2860 then ranks each of the decision options in the set of decision options using the user preference score. The lossless query engine 2800 then presents, via the interface 2810, a ranked list of decision options (e.g., tablet computers) to the user.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as “to easily evaluate the implications of tradeoffs between each dimension” (0232).
Claim 7: 
Evans/Kellog/Nicklin/Kuelbs teaches claim 1.
Evans further discloses:
wherein the particular prebuilt computing device comprises one of a laptop computing device, a desktop computing device, a server computing device, a tablet computing device, or a wireless phone (col. 3 line 3, “The computing device 106 may comprise, for example, a server computer or any other system providing computing capability.”).
Claims 8-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans/Kellog/Nicklin.
Claims 8, 14:
	Evans discloses a computing device comprising:
	One or more processors; one or more non-transitory computer readable media storing instruction executed by the one or more processors (col. 12 line 45) to perform operations comprising: 
col. 7 line 57-65, “Moving on to FIG. 2, shown is one example of a user interface 168 rendered by a browser 165 (FIG. 1) executed in a client 115 (FIG. 1) in the networked environment 100 (FIG. 1). Specifically, the user interface 168 [built-to-order user interface] includes a rendered network page 200 that enables a customer to select computing components to define a custom component configuration [modify a default configuration] for a machine instance 124 (FIG. 1). The rendered network page 200 includes a plurality of selection tools 203 that are user interface components that are used to select computing components for a variety of component types.”) (col. 8 line 24-26, “It is noted that it may be acceptable for a selection tool 203 to be left with no selection or at a default value [i.e., displaying a default configuration].” Examiner note where an option in selection tool 203 that is displayed on the interface is left with a default value, a default configuration is displayed to the user, which according to 37, may be used by the user to select, i.e. modify a default configuration.); 
displaying a build-to-order user interface to modify the default configuration (col. 7 line 57-65, “Moving on to FIG. 2, shown is one example of a user interface 168 rendered by a browser 165 (FIG. 1) executed in a client 115 (FIG. 1) in the networked environment 100 (FIG. 1). Specifically, the user interface 168 [built-to-order user interface] includes a rendered network page 200 that enables a customer to select computing components to define a custom component configuration [modify a default configuration] for a machine instance 124 (FIG. 1). The rendered network page 200 includes a plurality of selection tools 203 that are user interface components that are used to select computing components for a variety of component types.”); 
receiving a first modification to the default configuration; receiving a second modification to the default configuration (col. 8 line 3-11, “The selection tool 203a enables the customer to select from a variety of CPUs. The selection tool 203b enables the customer to select from a variety of memory sizes and configurations [at least a first modification]. The selection tool 203c enables the customer to select from a variety of data storage devices and sizes [at least a second modification]. The selection tool 203d enables the customer to select a video card [subsequent modifications, etc.]. The selection tool 203e enables the customer to select a network bandwidth. The selection tool 203f enables the customer to select a level of power redundancy.”)(col. 8 line 33-34, “the browser 165 may execute configuration validity code 151 (FIG. 1) upon a selection [receipt of a modification] using a selection tool 203 to determine the validity of a selection.”);
modifying the default configuration based on the first modification and the second modification to create a modified configuration of the configurable device (col. 8 line 47-49, “A save configuration tool 212 may be provided to enable the customer to save the current selections as a component configuration [save changes, i.e. the modifications to the default configuration].”);
displaying, one or more prebuilt devices that match the modified configuration (col. 10 line 6-15, “the component configuration service 130 may determine whether a computing device 121 (FIG. 1) is available that conforms to the custom component configuration. The component configuration service 130 may, for example, refer to the inventory data 142 (FIG. 1) or other metadata regarding the cloud computing resource 103 to determine whether such resources are available.”); 
receiving a selection to acquire a particular prebuilt device of the one or more prebuilt devices (col. 10 line 1-15, “Beginning with box 403, the component configuration service 130 obtains a request [selection to acquire] from a client 115 (FIG. 1) associated with a customer to allocate [acquire] one or more machine instances 124 (FIG. 1) corresponding to a custom component configuration. In box 406, the component configuration service 130 determines whether the available computing resources of the cloud computing resource 103 (FIG. 1) are sufficient to allocate the machine instances 124. For example, the component configuration service 130 may determine whether a computing device 121 (FIG. 1) is available that conforms to the custom component configuration [a particular prebuilt computing device, to be acquired]. The component configuration service 130 may, for example, refer to the inventory data 142 (FIG. 1) or other metadata regarding the cloud computing resource 103 to determine whether such resources are available,”); and 
sending, a fulfillment request associated with acquiring the particular prebuilt device (col. 10 line 16-22, “If a computing device 121 is available that conforms to the custom component configuration, the component configuration service 130 moves to box 409 and allocates the requested machine instance 124 for the customer from the available resources. In box 412, the component configuration service 130 sends an identification of the requested machine instance 124 to the client 115.” Examiner notes wherein the allocation step constitutes a fulfillment request insofar as both are interpreted as operations executed for facilitating the user acquiring the device.).
Evans does not disclose:
displaying, the one or more prebuilt computing devices that match the modified configuration;
wherein the browser is accessing an application programming interface of a server; the displaying and modifying are using the API;
Evans does not disclose, but Kellog teaches:
	displaying, the one or more prebuilt computing devices that match the modified configuration (0241, “For example, the user preference module 2850 sums the weighted scores for each factor of a corresponding decision option to obtain the user preference score. The ranking module 2860 then ranks each of the decision options in the set of decision options using the user preference score. The lossless query engine 2800 then presents, via the interface 2810 [displays], a ranked list of decision options (e.g., tablet computers) to the user.”)(FIG. 26 further depicts displaying one or more prebuilt computing devices as purchase options to the user.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
Combination does not explicitly teach, but Nicklin teaches:
wherein the browser is accessing an application programming interface of a server; the displaying and modifying are using the API (col. 3 line 56-62, “As illustrated in FIGS. 1 and 2, the Storage Automator 100 [server] may receive a request for storage (200), such as from a Storage User 175 via a User Portal 170 [browser] presented by the Storage Services API 105. In certain embodiments, the User Portal 170 may be a web-based application that Storage Users 175 can access to submit a request for storage.  Storage Users 175 may select, via the User Portal 170, from a menu of services presented by a Service Catalog 170 [displayed configurations]. For example, a Storage User 175 can order "100 TB of `Gold` Storage for a Windows PC" according to various service level agreements (SLAs) presented in the Service Catalog via the User Portal 170 [order/modify storage configurations].”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Nicklin in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Nicklin would have improved the combination, so as to present users with a user interface to access the system (col. 3 line 56-62).
Claims 9, 15: 
Evans/Kellog/Nicklin teaches claim 8.
Evans further discloses:
at least one of: 
a modified processor manufacturer (FIG. 2 203a, referring to at least modification of processor selection including manufacturer, presently depicted as “Sighrix”) (col. 8 line 3, “The selection tool 203a enables the customer to select from a variety of CPUs.”); 
a modified processor type (FIG. 2 203a, referring to modification of processor selection including type, presently depicted as “Triple Core CPU”) (col. 8 line 3, “The selection tool 203a enables the customer to select from a variety of CPUs.”)(col. 1 line 50-52, “A utility computing service provider may offer a small set of predefined machine instance [processor] types, such as, for example, small, medium, large, etc., that may be selected by customers.”)(col. 5 line 4-10, “The predefined instance types 154 may correspond to types of machine instances 124 that are predefined and may be generally available for allocation in the cloud computing resource 103. Non-limiting examples of the predefined instance types 154 may include "small," "medium," "large," "high -memory," "high-CPU," "cluster compute," "cluster GPU," and so on.”); 
a modified processor clock speed (FIG. 2 203a, referring to modification of processor selection including clock speed, presently depicted as 2.2 GHz) (col. 8 line 3, “The selection tool 203a enables the customer to select from a variety of CPUs.”); 
a modified drive type (FIG. 2 203c, referring to modification of drive selection including type, presently depicted as “Solid-State Drive”) (col. 8 line 6, “The selection tool 203c enables the customer to select from a variety of data storage devices and sizes.”); 
a modified drive capacity (FIG. 2 203c, referring to modification of drive selection including drive capacity, presently depicted as 512 GB) (col. 8 line 6, “The selection tool 203c enables the customer to select from a variety of data storage devices and sizes.”);  
a modified amount of random access memory (RAM) (col. 8 line 3, “The selection tool 203b enables the customer to select from a variety of memory sizes and configurations.”); 
col. 8 line 7, “The selection tool 203d enables the customer to select a video card [GPU].”); 
a modified amount of video RAM; 
Evans does not explicitly disclose, however Kellog teaches:
a modified display device size (0203, “FIG. 26 is a graphical user interface (GUI) 2600 of a lossless query engine (e.g., lossless query engine 2800 of FIG. 28) by which a user is able to compare decision options in accordance with an example embodiment of the present disclosure…The GUI 2600 includes factors 2605 a-n (e.g., attributes/metrics) corresponding to tablet computers. For example, the factors 2605a-n correspond to price, display size, front webcam resolution, second webcam resolution, and CPU type.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as to allow users to compare decision options (0203).

Claim 10: 
Evans/Kellog/Nicklin teaches claim 8.
Evans further discloses:
wherein the particular prebuilt device includes at least one prebuilt option that is identical or similar to a modified option of the modified configuration of the configurable device (col. 10 line 6-15, “the component configuration service 130 may determine whether a computing device 121 (FIG. 1) is available that conforms [identical or similar] to the custom component configuration. The component configuration service 130 may, for example, refer to the inventory data 142 (FIG. 1) or other metadata regarding the cloud computing resource 103 to determine whether such resources are available.”).
Claim 11: 
Evans/Kellog/Nicklin teaches claim 8.
Evans further discloses:
Evans does not disclose, but Kellog teaches:
wherein the particular prebuilt device includes at least one prebuilt option that exceeds an option of the modified configuration of the configurable device (0110, “For example, factor 1, or MPG factor of decision option A, gets 42 MPG [an option that exceeds a user specified i.e. modified configuration option of 35 MPG]. The user indicated that the most desirable MPG for an automobile is 35 MPG. The MPG factor for automobile A is greater than the most desired value and as a result, MPG factor receives a score of 10.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as “to easily evaluate the implications of tradeoffs between each dimension” (0232).
Claims 12, 17: 
Evans/Kellog/Nicklin teaches claim 8.
Evans does not disclose, however Kellog teaches:
0233, “The user preference indicator interface 2700 includes user preference indicators 2715. Each of the user preference indicators 2715 corresponds to a respective factor 105. The user preference indicators 2715 enable a user to input an importance (e.g., user preference value 2720) for each of the factors 2705 to the user when making a decision to purchase, for example, a tablet computer. In this example embodiment, the user preference indicators 2715 are sliders. For example, if a factor is not important to a user, the user can slide the slider to the left-most position. If a factor is extremely important, the user can slide the slider to the right-most position.” Examiner notes wherein the position of the importance slider constitutes an order, i.e. logical organization, for the individual factors, i.e. modifications.  For example, the user sliding a factor to the right-most position is a modification performed first in order of importance, and the user sliding a factor to the left-most position is a modification performed last in order of importance.); 
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order (0235, “As described herein, the lossless query engine uses ranks a set of decision options [determines a ranking, i.e. a priority] based on a mathematical function of normalized factor values and the user preference values 2720.”); 
determining, based at least in part on the priority, a score associated with an individual prebuilt device of the one or more prebuilt devices (0235, “As described herein, the lossless query engine uses ranks a set of decision options based on a mathematical function of normalized factor values and the user preference values 2720 [the normalized factor values and the user preference values constitutes a score derived from the priority].”); and 
displaying, in descending order of the associated score, the one or more prebuilt devices that match the modified configuration (0235, “As described herein, the lossless query engine uses ranks a set of decision options based on a mathematical function of normalized factor values and the user preference values 2720. The normalized values can be calculated as described above in reference to FIG. 26. Unlike faceted search tools, the lossless query engine provides a full result set based on the ranking as illustrated below in Table 8. Thus, all the decisions options 2620a-n are presented to the user in a ranked order corresponding to the user's indicated preferences.”)(0241, “For example, the user preference module 2850 sums the weighted scores for each factor of a corresponding decision option to obtain the user preference score. The ranking module 2860 then ranks each of the decision options in the set of decision options using the user preference score. The lossless query engine 2800 then presents, via the interface 2810, a ranked list of decision options (e.g., tablet computers) to the user.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as “to easily evaluate the implications of tradeoffs between each dimension” (0232).
Claim 16: 
Evans/Kellog/Nicklin teaches claim 14.
Evans does not disclose, but Kellog teaches:
the particular prebuilt device includes a first prebuilt option that is identical or similar to an option of the modified configuration of the configurable device (0104 teaches entering desired options in the first column)(0107 teaches the user entering “red” as a desired option)(0110, “Further, the exterior color of automobile A is red, resulting in a score of 10.”); and a second prebuilt option that exceeds an option of the modified configuration of the configurable device (0110, “For example, factor 1, or MPG factor of decision option A, gets 42 MPG [an option that exceeds a user specified i.e. modified The user indicated that the most desirable MPG for an automobile is 35 MPG. The MPG factor for automobile A is greater than the most desired value and as a result, MPG factor receives a score of 10.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as “to easily evaluate the implications of tradeoffs between each dimension” (0232).
Claim 18:
Evans/Kellog teaches claim 17.
Evans does not disclose, but Kellog teaches:
wherein determining the score associated with the particular prebuilt device comprises: 
determining a weight of individual ones of the options of the particular prebuilt device based on the priority (0015, “The modified decision-related data may include at least one factor having a weighted score, where the weighted score of the at least one factor is determined by at least an importance assigned to the at least one factor by the user [priority].”); 
multiplying (i) each weight with (ii) individual ones of options to create weighted options; and summing the weighted options (0110-0111, “For example, factor 1, or MPG factor of decision option A [individual option], gets 42 MPG. The user indicated that the most desirable MPG for an automobile is 35 MPG. The MPG factor for automobile A is greater than the most desired value and as a result, MPG factor receives a score of 10 [weight of an individual option]. Further, the user assigned an importance [priority] of 100 for the MPG factor. As a result, the MPG score is multiplied by the importance level.  As such, the exemplary weighted score [score] for the MPG factor for automobile A is 10.times.100=1000, as shown in FIG. 7...Once the weighted score for each factor is calculated by engine 118, the score for each factor and total score [sum] for each decision option 258 may be displayed in results page 270, as shown in FIG. 7. In the exemplary embodiment, each automobile, or decision option 258, is displayed with the weighted score of each factor. Moreover, the total score of each automobile is calculated by engine 118 and displayed for each decision option 258.”);
	Kellog teaches assigning a value to a multiplier (0110).  Evans/Kellog does not teach, however Nicklin teaches:
assigning 1 to a multiplier when an option of the particular prebuilt device is similar or identical to a corresponding option of the modified configuration; assigning 0 to the multiplier when the option of the particular prebuilt device is lesser than the corresponding option of the modified configuration, and multiplying (iii) with each multiplier to create weighted options; and summing the weighted options (col. 6 line 34-39, “In certain embodiments, when allocating storage to a new application, the ISE 140 may compare the ASP requirements with the SRP attributes. If the SRP attribute meets or exceeds the ASP requirement [similar or identical to a corresponding option], then the match is scored a Boolean "1." If the SRP attribute fails to meet the ASP requirement [lesser than the corresponding option], it is scored a Boolean "0." Each score then may be multiplied by, for example its user defined weight, and then summed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Nicklin in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Nicklin would have improved the combination, so as col. 6 line 29).
Claim 19: 
Evans/Kellog/Nicklin teaches claim 18.
Evans does not disclose, but Kellog teaches:
assigning a value greater than 1 to the multiplier when the option of the particular prebuilt device is greater than the corresponding option of the modified configuration (0110, “For example, factor 1, or MPG factor of decision option A, gets 42 MPG. The user indicated that the most desirable MPG for an automobile is 35 MPG. The MPG factor for automobile A is greater than [better than] the most desired value and as a result, MPG factor receives a score of 10 [assigned value greater than 1]. Further, the user assigned an importance of 100 for the MPG factor. As a result, the MPG score is multiplied by the importance level.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kellog in the disclosure of Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kellog would have improved the disclosure, so as “to easily evaluate the implications of tradeoffs between each dimension” (0232).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans/Kellog/Nicklin/Kuelbs, in view of Cantrell et al. (US 20180174223 A1) (“Cantrell”).
Claim 6: 
Evans/Kellog/Nicklin/Kuelbs teaches claim 1.
The combination does not teach, however, Cantrell teaches:
0198, “FIG. 20 provides an illustrative example in these regards. In this example, the control circuit 1806 compares (at block 2002) a product/service offering [modified configuration] and/or a pricing possibility for a competitive offering [prebuilt computing device] and then compares that possibility against the particulars of offering being provided by the third party order-placement service 2001. Upon concluding that a more favorable offering (i.e., a more competitive offering) is unavailable, the control circuit 1806 ends this particular inquiry at block 2003. When a more favorable offering is possible or available, however, the control circuit 1806 makes available, at block 2004, the corresponding counter offer. These teachings will accommodate a variety of ways or criteria for assessing the availability of a more favorable offering. Useful criteria can include, but is not limited to, a higher quality product, a less expensive product, a faster delivery time, a more favorable return policy, a longer warranty, and a higher correlation between the counter offer proposal and the person's own partialities as discussed above as compared to the product/service offering to be countered.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Cantrell in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Cantrell would have improved the combination, so as to provide more competitive offerings to the user (0198). 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans/Kellog/Nicklin, in view of Cantrell et al. (US 20180174223 A1) (“Cantrell”).
Claim 13: 
Evans/Kellog/Nicklin teaches claim 8.
The combination does not teach, however, Cantrell teaches:
Wherein the particular prebuilt device has a lower price and earlier delivery date as compared to the modified configuration of the configurable device (0198, “FIG. 20 provides an illustrative example in these regards. In this example, the control circuit 1806 compares (at block 2002) a product/service offering [modified configuration] and/or a pricing possibility for a competitive offering [prebuilt device] and then compares that possibility against the particulars of offering being provided by the third party order-placement service 2001. Upon concluding that a more favorable offering (i.e., a more competitive offering) is unavailable, the control circuit 1806 ends this particular inquiry at block 2003. When a more favorable offering is possible or available, however, the control circuit 1806 makes available, at block 2004, the corresponding counter offer. These teachings will accommodate a variety of ways or criteria for assessing the availability of a more favorable offering. Useful criteria can include, but is not limited to, a higher quality product, a less expensive product, a faster delivery time, a more favorable return policy, a longer warranty, and a higher correlation between the counter offer proposal and the person's own partialities as discussed above as compared to the product/service offering to be countered.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Cantrell in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Cantrell would have improved the combination, so as to provide more competitive offerings to the user (0198). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans/Kellog/Nicklin, in view of Kuelbs.
Claim 20: 
Evans/Kellog/Nicklin teaches claim 14.
Combination does not teach:
wherein the particular prebuilt device is located at a warehouse that is closer to a delivery address specified in the fulfillment request than a factory that builds the configurable device with the modified configuration.
However, Kuelbs teaches
wherein the particular prebuilt device is located at a warehouse that is closer to a delivery address specified in the fulfillment request than a factory that builds the configurable device with the modified configuration (col. 10 line 33-39, “As is shown, shipping management model 73 receives as an input order data 81 which may comprise product identity number and product option information [prebuilt devices], production data 83 which may comprise expected completion dates for particular productions runs, the size of the production run, and the like, shipping destination data which may comprise very specific address [delivery address specified in the fulfillment request] and other information for the particular consumer placing a particular order.”) (col. 11 line 57-59, referring to FIG 7., “As is shown, shipping containers are organized in "waves" which depart from foreign manufacturing site [a factory that builds the configurable device with the modified configuration] and are destined for one or more locals which contain numerous consumers or purchasers of the nonperishable goods,”)(col. 12 line 5-8, “They are destined for receipt at one or more "transfer stations." Transfer stations are stations which are especially configured to receive and process prepackaged nonperishable articles grouped in waves of shipping containers.”)(col. 16 line 63-col. 17 line 1, “In accordance with step number 10, the shipments are received at a port in the consuming country [closer than the factory, which is in a different country], and it is processed for clearance though customs. In accordance with step number 11, the shipment is delivered to a warehousing and processing facility, such as a transfer station 423 [warehouse that is closer], which has been described above.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kuelbs in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Kuelbs would have improved the combination, so as to “allow the consumers of articles of manufacture to directly, immediately, and personally enjoy the commercial advantages derived from the manufacture of such articles in remote locations which have favorable manufacturing conditions” (col. 2 line 65).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625             

/MICHELLE T KRINGEN/Examiner, Art Unit 3625